       Case: 3:19-cv-00907-wmc Document #: 70 Filed: 03/29/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


MARY HILLS
W7799 County Road E
Spooner, WI 54801

Individually and on behalf of a class of others similarly
situated,
                                                                    Case No.: 19-CV-907
       Plaintiff,
v.
                                                                  JURY TRIAL DEMANDED
ESSENTIA HEALTH
c/o TERRANCE R JACOBSON, Registered Agent
Legal Dept
3500 Tower Avenue
Superior , WI 54880


       Defendant.


              PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT
          HER OPPOSITION TO THE DEFENDANT’S MOTION TO DISMISS


       Plaintiff MARY HILLS (“HILLS" or “Plaintiff”) seeks leave to submit the attached

decision, Smith v. Recordquest, LLC., 989 F.3d 513 (7th Cir. 2021), rendered by the Seventh

Circuit Court of Appeals on February 26, 2021.

       The holding bears on two issues raised by the Defendant in its motion to dismiss.
       Case: 3:19-cv-00907-wmc Document #: 70 Filed: 03/29/21 Page 2 of 3




       Statute of Limitations

       In its motion to dismiss, Defendant asserted that the statute of limitations for claims

under Wis. Stat. §146.83 and 146.84 was two years. See Dkt. 13, at pp. 12-14. Plaintiff argued

that the statute of limitations was the longer 6-year period. See Dkt. 28, Opp. at pp. 16-21.

       The 7th Circuit Court of Appeals confirmed that the statute of limitations is 6 years.

       Unjust Enrichment

       The Defendant also moved to dismiss Plaintiff’s unjust enrichment claims. See Dkt. 13,

at pp. 14-15.

       The 7th Circuit held in Recordquest that Smith’s unjust enrichment claim was barred as it

was derivative of her Wis. Stat. §146.83 claim and she was not entitled to a “double recovery”

989 F.3d at 520. Respectfully, the unjust enrichment claims are not asserted to obtain a double

recovery but as an alternative theory of recovery as allowed by Federal Rule 8(d)(2).

       Dated this 29th day of March, 2021.

                                              WELCENBACH LAW OFFICES, S.C.
                                              Attorneys for Plaintiff

                                              /s/ Robert J.Welcenbach              .
                                              Robert J. Welcenbach – SBN: 1033091
                                              Welcenbach Law Offices, S.C.
                                              933 N. Mayfair Rd., Ste. 311
                                              Milwaukee, WI 53226
                                              T: (414)774-7330 / F: (414) 774-7670

                                              HERRICK & HART, S.C.
                                              Attorney for Plaintiff

                                              /s/ Jay Heit                          .
                                              Jay Heit – SBN: 1026582
                                              Herrick and Hart, S.C.
                                              116 West Grand Ave
                                              Eau Claire, WI 54702-0167
                                              T: (715) 832-3491

                                                 2
       Case: 3:19-cv-00907-wmc Document #: 70 Filed: 03/29/21 Page 3 of 3




                                            Scott C. Borison
                                            Scott C. Borison (CA SBN: 289456)
                                            Borison Firm, LLC.
                                            1400 S. Charles St.
                                            Balitmore MD 21230
                                            (301) 620-1016
                                            scott@borisonfirm.com


                                 CERTIFICATE OF SERVICE

       A true and correct copy of this Motion for Leave was served on the Defendant’s counsel
when filed with the court through the Court’s CM/ECF system on March 29, 2021.

                                                    /s/ Robert J. Welcenbach




                                               3
